FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  March 26, 2012
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                                TENTH CIRCUIT



 JON MICHAEL GUY,

              Petitioner - Appellant,                    No. 11-8087
       v.                                      (D.C. No. 2:09-CV-00212-ABJ)
 EDDIE WILSON, Warden, Wyoming                           D. Wyoming
 State Penitentiary; GREGORY A.
 PHILLIPS, Attorney General, State of
 Wyoming,

              Respondents - Appellees.


            ORDER DENYING CERTIFICATE OF APPEALABILITY


Before MURPHY, EBEL, and HARTZ, Circuit Judges.



      This matter is before the court on Jon Guy’s request for a certificate of

appealability (“COA”). Guy seeks a COA so he can appeal the district court’s

denial of his 28 U.S.C. § 2254 petition. 28 U.S.C. § 2253(c)(1)(A). Because Guy

has not “made a substantial showing of the denial of a constitutional right,” id.

§ 2253(c)(2), this court denies his request for a COA and dismisses this appeal.

      A Wyoming jury convicted Guy on a single count of attempted second-

degree murder, in violation of Wyo. Stat. Ann. §§ 6-1-301(a)(I) and 6-2-104. On

direct appeal, the Wyoming Supreme Court affirmed Guy’s conviction. Guy v.

State, 184 P.3d 687, 701 (Wyo. 2007). Having exhausted his state-court
remedies, Guy filed the instant § 2254 habeas petition in federal district court. In

a thorough thirty-nine page order, the district court denied Guy’s request for

habeas relief, concluding the Wyoming Supreme Court’s resolution of Guy’s

claims was neither contrary to, nor an unreasonable application of, clearly

established Supreme Court precedent. 28 U.S.C. § 2254(d); see also Harrington

v. Richter, 131 S. Ct. 770, 786-87 (2011) (“As a condition for obtaining habeas

corpus from a federal court, a state prisoner must show that the state court’s

ruling on the claim being presented in federal court was so lacking in justification

that there was an error well understood and comprehended in existing law beyond

any possibility for fairminded disagreement.”).

      The granting of a COA is a jurisdictional prerequisite to Guy’s appeal from

the dismissal of his § 2254 petition. Miller-El v. Cockrell, 537 U.S. 322, 336

(2003). To be entitled to a COA, Guy must make “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make the requisite

showing, he must demonstrate “reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (quotations omitted). In evaluating

whether Guy has satisfied his burden, this court undertakes “a preliminary, though

not definitive, consideration of the [legal] framework” applicable to each of his

claims. Id. at 338. Although Guy need not demonstrate his appeal will succeed

                                         -2-
to be entitled to a COA, he must “prove something more than the absence of

frivolity or the existence of mere good faith.” Id.

      Having undertaken a review of Guy’s appellate filings, the district court’s

Order, and the entire record before this court, we conclude Guy is not entitled to a

COA. In so concluding, this court has nothing to add to the comprehensive

analysis set out by the district court in its order denying Guy habeas relief.

Accordingly, this court DENIES Guy’s request for a COA and DISMISSES this

appeal.

                                                ENTERED FOR THE COURT


                                                Michael R. Murphy
                                                Circuit Judge




                                          -3-